Citation Nr: 0430070	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  98-03 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
status post left knee arthroscopy.  

2.  Entitlement to an initial compensable evaluation for 
retropatellar pain syndrome, right knee.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from November 1994 to October 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York Regional Office (RO) that granted service connection for 
a right knee disorder and left knee disorder, each evaluated 
as noncompensable, effective October 31, 1996. 

Pursuant to the veteran's request, a hearing at the RO before 
a local hearing officer was held in February 1999.  A 
transcript of the hearing is in the file.

The RO assigned a 10 percent rating pursuant to 38 C.F.R. 
§ 3.324, effective October 1996.  This is the maximum benefit 
under that provision.  As such, the appeal as to that issue 
is rendered moot, and will not be considered herein.


FINDINGS OF FACT

1.  Residuals of appellant's status post left knee 
arthroscopy are currently manifested by noncompensable 
limitation of motion with pain weakness.

2.  Appellant does not have arthritis in the left knee.  
Flexion is limited by pain to 120 degrees.  His current knee 
pathology more nearly approximates slight knee impairment 
without recurrent subluxation or lateral instability.  
Moderate knee impairment is not shown.  Subluxation or 
lateral instability is not shown.

3.  A right knee disability is manifested subjective 
complaints of pain but, objectively, by noncompensable 
limitation of motion without knee subluxation or lateral 
instability and without radiographic signs of degenerative 
process.  There are complaints of pain with limitation of 
motion consistent with slight knee impairment.  Moderate 
impairment of the right knee is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but not 
more, for status post left knee arthroscopy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45 4.71(a), Diagnostic Code 5257 (2003); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for an initial 10 percent rating, but no 
more, for retropatellar pain syndrome, right knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45 4.71(a), Diagnostic Code 5257 (2003); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Prior to the appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted, codified in part at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, and 
amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the claims of entitlement to initial 
compensable ratings are downstream issues following the grant 
of service connection in the March 1997 decision.  As will be 
discussed below, the VCAA provisions have been considered and 
complied with, to the extent applicable to these issues.

In the July 2002 April 2001 letter, provided to the veteran, 
the veteran was on notice of the evidence needed to 
substantiate his claims for increased ratings for his 
bilateral knee disabilities.  He was advised to submit 
evidence of persistent or recurrent symptoms of disability.  
He was also informed that a VA examination would be scheduled 
if necessary to complete his claims for increased ratings.  

In the December 2002 supplemental statement of the case, the 
RO provided the veteran the complete text of 38 C.F.R. 
§ 3.159, implementing 38 U.S.C.A. §§ 5103 and 5103A.  This 
put the veteran on notice that VA would obtain VA records and 
other records he identified, that he should provide any 
evidence in his possession that pertained to the claims, and 
that he had 30 days to respond to the request for information 
or evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 30 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  He 
has reported what evidence was available, and it appears that 
the records to which reference is made have been obtained to 
the extent possible.  It does not appear that there are any 
other records that could or should be obtained as to the 
issues decided herein.

I.  Factual Background

The service medical records show that in March 1995 the 
veteran was diagnosed with retropatellar pain syndrome, 
bilaterally with arthralgias.  In May 1996, he underwent left 
knee arthroscopy.  

The veteran was accorded a VA joints examination in December 
1996.  He complained of bilateral knee pain, left greater 
than right.  On examination, there was normal ambulation 
without assistance, which included heel to toe walking.  
There was some tenderness on palpation, both knees, medially.  
There was no evidence of edema, swelling, or deformity.  
There was some crepitus with range of motion.  Range of 
motion and motor power were within normal limits.  X-rays of 
both knees were normal.  The diagnosis status post left knee 
diagnostic arthroscopy, no current disability.  

A magnetic resonance imaging scan of the left knee conducted 
in June 1997 revealed extensive tearing of the posterior horn 
of the medial meniscus with additional equivocal meniscal 
findings.  

VA treatment records dated in November 1997 show that the 
veteran was seen with complaints of left knee pain.  

During the veteran's February 1999 personal hearing, he 
testified that his current knee problems began during 
service, which continued after separation from service.  The 
symptomatolgy included pain and locking of the knees.  He 
stated that he wore a brace on the left knee.  

VA treatment records dated in February 1998 show that the 
veteran was seen with complaints of left knee pain.  It was 
noted that the veteran had mild chondromalacia patella with 
subjective symptoms.  Treatment records dated in June 1999 
show that he was seen with complaints of left knee pain.  

VA treatment records dated in August 1999 show that the 
veteran was seen with complaints of locking, giving way, and 
knee swelling.  The left and right knee revealed range of 
motion from 0 to 130 degrees.  There was no muscle atrophy 
and X-rays were said to be within normal limits.  In October 
1999, the veteran was seen with complaints of left knee pain.  
It was noted that the veteran's symptoms were due to 
patellofemoral syndrome rather than meniscal pathology.  

The veteran was accorded a VA joints examination in May 2003.  
He complained of chronic pain, intermittent stiffness, 
swelling, giving way, and locking of both knees.  Range of 
motion was from 0 to 120 degrees, both knees with left knee 
crepitus.  The left knee revealed painful joint motion with 
full left knee flexion.  Range of motion was additionally 
limited by pain and lack of endurance.  There was tenderness 
at the anterior, both knees.  There was no evidence of 
instability.  The diagnoses were old left medial meniscus 
tear and right patello-femoral syndrome.  The veteran failed 
to report for X-rays.  

II.  Pertinent Law

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 
4.7 (2003).  Consideration may not be given to factors wholly 
outside the rating criteria.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Moreover, 
where initial ratings are for consideration, "staged" 
ratings may be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).

Knee impairment, including recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of a semilunar cartilage, when symptomatic, is rated 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

When the requirements for a compensable rating under a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31 (2003).

Traumatic arthritis is rated as degenerative arthritis under 
the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 
5010. Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by x-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 20 
percent and 10 percent ratings based on x-ray findings, 
above, may not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 
(1).  For purposes of rating arthritis, the knee is a major 
joint.  38 C.F.R. § 4.45(f) (2003).

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to 5 degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees.  A 20 percent rating is for application when 
extension is limited to 15 degrees.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating may be granted for extension of 
the leg that is limited to 45 degrees.

Under precedent opinions of the VA General Counsel, 
consideration must be given to the question of whether a 
separate compensable evaluation for limitation of motion of 
the knee due to arthritis may be warranted.  See VAOPGCPREC 
23-97; VAOPGCPREC 9-98.  Precedent opinions of the General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  A separate evaluation under Diagnostic Code 
5003 for arthritis is only warranted where additional knee 
disability is demonstrated.

III.  Entitlement to an initial compensable evaluation
for left knee disorder

In this case, appellant's left knee disability has 
historically been rated as other impairment of knee, 
including recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  This diagnostic 
code provides for a disability rating of 10 percent for 
"slight" disability, for a rating of 20 percent for a 
"moderate" disability, and for a rating of 30 percent for 
"severe" disability.  In this case, there is no objective 
evidence of recurrent or lateral instability.  

Nevertheless, there is noted to be some limitation of motion 
with fatigability due to pain.  The limitation of flexion is 
to 120 degrees.  It is significant that this is not caused by 
arthritis.  Thus, a separate rating on the basis of 
limitation of motion caused by arthritis is not for 
application.  Moreover, this is not sufficient limitation of 
motion to warrant a compensable rating under Diagnostic Code 
5260.  A 10 percent rating is warranted when flexion is 
limited to 45 degrees.  Full motion of the knee is 0 to 140 
degrees.  38 C.F.R. § Part 4, 4.71 Plate II.

VA must specifically consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.  In this 
case, appellant's disability is currently rated under 
Diagnostic Code 5257.  The United States Court of Appeals for 
Veterans Claims (Court) has held that Diagnostic Code 5257, 
in and of itself, is not predicated on limitation of range of 
motion, so the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply to this Diagnostic Code.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  In the alternative, however, there is no 
specific preclusion to using this code to award a higher 
rating when some "other knee impairment" is limitation of 
motion.  In this case, there is additional pain, 
fatigability, and limitation of motion.  The undersigned 
views this as additional "other knee impairment."

There is not specific rating for "pain and fatigability" be 
it mild or otherwise.  Thus, where these findings are 
present, consideration must be given to the provisions of the 
schedule.  Certainly such limitation could be contemplated 
under limitation of motion provisions, but the limitation is 
not sufficient to warrant a compensable rating under those 
provisions.  As such, there is no basis for a higher rating.  
Nevertheless, the undersigned views this as being so 
significant that a 10 percent for slight knee impairment is 
indicated.  Again, this is assigned on the basis of painful 
motion and fatigue, without evidence of instability, 
subluxation, or arthritis.  This is the only knee impairment, 
and is thus assigned a "slight" rating under this code.

The logical conclusion to the undersigned then, is to 
conclude that the overall knee pathology, fatigability, 
complaints of pain and limitation of flexion to 120 degrees 
is commensurate with slight impairment of the left knee.  
This would allow a 10 percent rating to be assigned under 
Code 5257.  There is not, however, a basis to assign a rating 
for moderate impairment.  There are no findings of 
significant giving way of the knee.  As noted, while there is 
some limitation of motion, pain, and fatigue, that seems 
consistent with the recorded physical findings.  Thus, with 
full consideration of the evidence on file, it is concluded 
that a 10 percent rating for slight knee impairment, but no 
more, is warranted.

The Board also considered whether appellant is entitled to 
extraschedular rating. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1.  In exceptional cases, where the evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned commensurate 
with the veteran's average earning impairment due to the 
service-connected disorder.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  The criteria for extraschedular evaluation 
are that there is a marked interference with employment, or 
frequent periods of hospitalization, rendering impractical 
the application of the regular rating schedule. 38 C.F.R. § 
3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  In 
this case, there is no evidence that appellant's left knee 
disability has resulted in frequent periods of 
hospitalization.  The evidence does not show that the left 
knee disability markedly interferes with appellant's 
employability, since it results in only slight limitation of 
motion, and does not preclude ambulation.  The Board 
accordingly finds that the regular schedular standards 
address the symptomatology shown.

IV.  Entitlement to an initial compensable evaluation
for right knee disorder

The Board, based on a similar analysis, concludes that a 10 
percent rating, but no more, for pain and limitation of the 
right knee is warranted.  The examination reports reflect 
that the veteran's right knee does not manifest any 
subluxation or instability.  The right knee does not manifest 
any compensable limitation of motion on flexion or extension.  
Range of motion for the right was demonstrated from 0 to 120 
degrees.  There is pain and limitation of motion, and this is 
determined commensurate with slight knee impairment.  Again, 
there is no basis for a higher rating and this rating is for 
painful motion and fatigue.   There is no evidence of 
arthritis or instability warranting separate or higher 
ratings.  38 C.F.R. §§ 4.7, 4.71a, DCs 5257, 5260, 5261 
(2003).

As noted, a higher, compensable, evaluation of 20 percent is 
not warranted, as moderate impairment, including recurrent 
subluxation or instability has not been more nearly 
approximated.  Neither has limitation of motion restricted to 
45 degrees on flexion or restricted to 10 degrees on 
extension been more nearly approximated.  38 C.F.R. §§ 4.7, 
4.71a, DCs 5257, 5260, 5261 (2003).

The Board has additionally considered outpatient treatment 
records.  Those recently provided report an occasional 
history of right knee pain, but they fail to document 
objective clinical findings reflecting a more serious 
condition than that represented by the 10 percent evaluation 
herein assigned.  In the absence of subluxation/lateral 
instability or any compensable loss of range of motion, a 
functional limitation to any compensable degree on the right 
knee is simply not demonstrated or approximated.  With regard 
to the right knee, the preponderance of the evidence is 
against a rating in excess of the 10 percent rating assigned 
herein because the disability does not approximate a 
compensable evaluation under any of the relevant diagnostic 
criteria.  

In this instance, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
There is no competent evidence of record which indicates that 
the veteran's right knee has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1). Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).




ORDER

Entitlement to an initial rating of 10 percent, but no more, 
for service- connected status post left knee arthroscopy is 
granted, subject to applicable regulatory criteria governing 
payment of monetary awards.

Entitlement to an initial rating of 10 percent, but no more, 
for retropatellar pain syndrome, right knee is granted, 
subject to applicable regulatory criteria governing payment 
of monetary awards.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



